ITEMID: 001-68377
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: ADMISSIBILITY
DATE: 2005
DOCNAME: DEVINE v. THE UNITED KINGDOM
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Josep Casadevall;Nicolas Bratza
TEXT: The applicant, Josephine Devine, is an Irish national, who was born in 1976 and lives in Belfast. She is represented before the Court by Ms A. Ritchie, a lawyer practising in Belfast.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 30 October 1996 the applicant was arrested by the police in connection with allegations that she was involved in financially assisting a terrorist organisation. The allegation was that the applicant's bank account had been used as a means of retaining the proceeds of a robbery carried out by other people in order to finance terrorism.
On 6 December 1996 the police made an ex parte application under the Proceeds of Crime (Northern Ireland) Order 1996 (“the 1996 Order”) for a financial investigator to assist their investigation. The Recorder of Belfast authorised the appointment of an investigator known under a pseudonym to exercise the powers under the 1996 Order.
On 9 December 1996, the financial investigator issued a requirement that the applicant attend an interview on 17 December 1996. The applicant attended the interview with her solicitor but failed to answer all the questions put to her. The applicant was released without charge. As a result of the applicant's failure to answer all questions a summons was issued in accordance with paragraph 5(1) of Schedule 2 of the 1996 order.
On 22 September 1997, the applicant was convicted at Belfast Magistrates Court of an offence contrary to paragraph 5(1). The applicant was fined 750 pounds sterling (GBP). The applicant unsuccessfully appealed against her conviction and the appeal judge substituted a term of one month's imprisonment suspended for 12 months.
On 12 March 1998, the investigator issued a second requirement under the 1996 Order obliging the applicant to attend another interview at a different police station. The applicant attended the police station on 17 April 1998 but refused to be interviewed or answer any questions because of her then pending judicial review application.
On 14 May 1998 the applicant's application to set aside the permission obtained by police on 6 December 1996 was dismissed. The applicant then lodged two sets of judicial review proceedings challenging the initial order obtained by the police, her conviction, the judge's decision dismissing the applicant's appeal against the granting of the order, and the investigator's request that she attend a second interview.
The applicant's application for judicial review was dismissed in a written judgment on 26 March 1999 by the High Court, which held inter alia that there was no prima facie evidence that the investigator had abused his statutory powers and that the decision to appoint an investigator acting under a pseudonym had been taken after a conscientious balancing exercise of the conflicting interests.
The applicant's appeal to the Court of Appeal was heard on 23 June 1999 and was dismissed in an ex tempore judgment. Leave to appeal to the House of Lords was refused by the Court of Appeal on 1 July 1999. On 17 August 2001, the applicant lodged a petition out of time with the House of Lords which refused permission to appeal on 12 March 2002.
The Proceeds of Crime (Northern Ireland) Order 1996 inter alia provides for investigatory measures and powers in respect of the tracing and confiscation of proceeds of criminal conduct.
Pursuant to paragraph 5(1) of Schedule 2, it was an offence for a person to fail, without reasonable excuse, to attend to answer questions by a Financial Investigator appointed under the Order. Paragraph 6 restricted the use that could be made of the statements made to three situations: two related to the questioning itself, namely prosecution for perjury or an offence under the order, and the third exception was prosecution for an offence where evidence inconsistent with any such answers or information was relied on by the defence (paragraph 6(b)). On 14 April 2000, paragraph 6(b) was amended by the Youth Justice and Criminal Evidence Act 1999 to cover use of the statements as evidence adduced by the defence only.
